DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 June 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4-5, 7-8, 14, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim).
With respect to claim 1: See Figs. 6-7. Yang discloses an appliance (refrigerator 1), comprising: a cabinet (outcase 14); an inner liner (inner case 12) coupled to the cabinet; a mullion coupled to the inner liner and defining a retaining space (receiver part 18 on pgs. 15-16); and a support assembly selectively disposed within the retaining space, the support assembly comprising: a support surface (expansion tray 48) operably coupled to the cabinet, the support surface configured to transition between a stowed position and a deployed position.
Yang pages 4-5 state:
The tray 40 is provided with a hinge 46 for expanding the area of ​​the tray 40 for storing food and foodstuffs stored therein. The receiving case 18 is formed in the outer case 14 so as to receive the tray 40 therein. A rod 44 having a hinge 42 supported by the receiving port 18 is integrally formed with the fixed tray 47. A hinge 46 having a hinge shaft rotatable on one side surface of the fixing tray 47 is provided and an extension tray 48 having the same area as the fixing tray 47 is fixed. The tray 40 is formed so as not to be folded in the direction of gravity so that even if food is placed on the fixing tray 47 and the extension tray 48, the extension tray 48 is not folded in the gravity direction, The tray 40 provided with the hinge 48 is drawn out from the receiving port 18 formed in the outer case 14 of the refrigerator 1 and the extension tray 48 folded in the fixing tray 47. The hinges 46 are extended to enlarge the area of ​​the tray 40 and the food and storage containers stored in the refrigerator 1 are placed. When the use of the tray 40 is not required, the extension tray 48 is folded into the fixing tray 47, and then the hinge 42 formed on the rod 44 is rotated.

Lim discloses a folding shelf 50 mounted inside a freezer compartment. The shelf 50 is rotatably mounted to the side of an ice maker 40 using a shelf supporting member 60. The shelf supporting member 60 includes hinge pins 61 that couple to a pair of connecting members 51 secured to the shelf 50. The shelf supporting member 60 defines a locking part 62 that abuts the bottom of the shelf 50 in the extended position thereof, to thereby secure the shelf 50 in a horizontal position and prevent further rotation thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang’s tray 40 by using Lim’s shelf supporting member 60 and connecting members 51 to rotatably connect the expansion tray 48, instead of using Yang’s hinges 46, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Lim’s locking part 62 performs the “not folded in the gravity direction” disclosure of Yang. In the combination, it is obvious to secure and/or integrate the shelf supporting member 60 with Yang’s rod 44 and/or fixed tray 47. In the combination, it is obvious to secure and/or integrate the connecting members 51 with Yang’s expansion tray 48. 
In the combination, the expansion tray 48 makes obvious the claimed “support surface”. In the combination, the two hinge pins 61 on the shelf supporting member 60 make obvious the claimed “first retention feature” and “second retention feature”. In the combination, the portions of shelf supporting member 60 exclusive of the hinge pins 61 
With respect to claim 2: See Yang Figs. 6-7. Tray 40 being with receiver part 18 meets the claimed “stowed position”. The hinge 42 makes the tray 40 rotatably coupled to the mullion as claimed. 
With respect to claim 4: In the combination, Lim’s shelf supporting member 60, hinge pins 61, and locking part 62 make obvious the claim as written. The “bracket” (member 60) is coupled to the “retention features” (hinge pins 61) along a length of the “support surface” (along the length direction of expansion tray 48), and is configured to distribute a load along the support surface (member 60 supports the load on expansion tray 48). Locking part 62 is the “flange” on which expansion tray 48 is disposed in the deployed position. 
With respect to claim 5: By having the hinge pins 61 thereon, the “bracket” (member 60) is configured to rotate the “support surface” as claimed. 
With respect to claim 7: See Yang Figs. 6-7. Tray 40 being with receiver part 18 meets the claimed “stowed position”.
With respect to claim 8: By making the same combinations/modifications as in the rejections above, Yang in view of Lim makes obvious a support assembly for a cabinet, comprising: a support surface (expansion tray 48) configured to selectively transition between a stowed position (inside receiver part 18), a deployed position (position shown in Yang Figs. 6-7), and an intermediate position defined between the stowed position and the deployed position (tray 48 folded on top of tray 47); a bracket 
With respect to claim 14: In that Lim refers to components 61 as “hinge pins 61”, the hinge pins 61 are interpreted as meeting “a hinge” as claimed. 
With respect to claim 21: See Yang Fig. 6. The receiver part 18 defines two areas of differing cross-section. One area receives the rod 44, and a second area receives the folded trays 47 and 48. In the combination, the shelf supporting member 60 is attached to and/or is integral with the rod 44. In the combination, the two areas of receiver part 18 define “grooves” as claimed. Load 44 and/or shelf supporting member 60 define flanges that are disposed in said “grooves” in the stowed position. 
With respect to claim 23: In the combination, the edges/faces of the supporting member define “flanges” as claimed, and locking part 62 specifically supports the expansion tray 48 in the deployed position (deployed in Yang Figs. 6-7).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim) as applied to claim 8 above, and further in view of KR 10-2013-0094042 A (Kim).
With respect to claim 11: Yang’s tray 48 is interpreted as meeting the claimed “wherein the support surface is a shelf”. In a different embodiment, Yang’s tray 30 includes a handle 34 on an edge of the tray 30 (Yang Figs. 4-5). 
Kim Figs. 2-6 show a refrigerator that includes a drawer type door 400. The drawer type door 400 includes a shelf plate 410 and a cover member 420. The cover member 420 includes a handle part 421 that allows a user to easily pull the shelf plate 410 (Kim page 5). The handle part 421 of Kim is similar in function to the handle 34 of Yang.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang’s tray 48 by adding Kim’s handle part 421 to an edge of tray 48, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification because the handle part 421 helps a user move the tray 48 between the possible positions thereof. One would opt to use the handle part 421 of Kim on Yang’s tray 40, instead of using Yang’s handle 34 on the tray 48, because the handle 34 projecting outward from the edge of the tray 48 (similarly to projecting outward from the edge of tray 30) would interfere with the rotation of Yang’s expansion tray 48. The handle part 421 being a recess would not interfere with the rotation of Yang’s expansion tray 48.
In the combination, the handle part 421 is interpreted as meeting the claimed “grasping aperture on an edge of the support surface”. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim) as applied to claim 1 above, and further in view of US 9,709,322 (Jenkinson) and US 2,104,939 (Whalen).
With respect to claim 22: Each embodiment of Yang includes a shelf that rotates out of the refrigerator body.
Jenkinson discloses various embodiments of work surfaces (shelves 41) that linearly translate out of the mullion 35 of the refrigerator. Jenkinson Col. 3 line 63 to Col. 4 line 3 disclose the use of tracks or drawer slides on the mullion and/or shelf to facilitate movement thereof.
Whalen’s refrigerator includes an extendable shelf carrier 10. The shelf carrier includes rollers 19 and 20 that roll in trackways 15 and 17 mounted to the refrigerator cabinet, to provide linear translation of the shelf carrier 10.
Jenkinson shows it is known in the refrigerator shelf art to have the shelf translate instead of rotate, and to use some sort of guiding mechanism to provide the linear translation movement. Whalen shows it is known in the refrigerator shelf art to mount tracks to the cabinet and rollers to the shelf carrier to provide translation movement of the shelf carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to have the tray 40 translate out of the mullion instead of rotate out of the mullion using rollers and trackways, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Jenkinson and Whalen provide evidence that such a modification is an 
The combination makes obvious mounting Whalen’s trackways 15 and 17 inside Yang’s receiver part 18, and mounting Whalen’s rollers 19 and 20 to Yang’s load 44. In such a configuration, the trackways 15/17 are “guide rails” as claimed, and the rollers 19/20 are “rotatable features” as claimed. 

Claims 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim) and US PGPub 2018/0356145 (Candido).
With respect to claim 15: See Figs. 6-7. Yang discloses a cabinet, comprising: an inner liner (inner case 12) defining a retaining space (receiver part 18); and a support assembly operably coupled to the inner liner, the support assembly including: a support surface (expansion tray 48) operable between a first position and a second position.
Yang pages 4-5 state:
The tray 40 is provided with a hinge 46 for expanding the area of ​​the tray 40 for storing food and foodstuffs stored therein. The receiving case 18 is formed in the outer case 14 so as to receive the tray 40 therein. A rod 44 having a hinge 42 supported by the receiving port 18 is integrally formed with the fixed tray 47. A hinge 46 having a hinge shaft rotatable on one side surface of the fixing tray 47 is provided and an extension tray 48 having the same area as the fixing tray 47 is fixed. The tray 40 is formed so as not to be folded in the direction of gravity so that even if food is placed on the fixing tray 47 and the extension tray 48, the extension tray 48 is not folded in the gravity direction, The tray 40 provided with the hinge 48 is drawn out from the receiving port 18 formed in the outer case 14 of the refrigerator 1 and the extension tray 48 folded in the fixing tray 47. The hinges 46 are extended to enlarge the area of ​​the tray 40 and the food and storage containers stored in the refrigerator 1 are placed. When the use of the tray 40 is not required, the extension tray 48 is folded into the fixing tray 47, and then the hinge 42 formed on the rod 44 is rotated.

Lim discloses a folding shelf 50 mounted inside a freezer compartment. The shelf 50 is rotatably mounted to the side of an ice maker 40 using a shelf supporting member 60. The shelf supporting member 60 includes hinge pins 61 that couple to a pair of connecting members 51 secured to the shelf 50. The shelf supporting member 60 defines a locking part 62 that abuts the bottom of the shelf 50 in the extended position thereof, to thereby secure the shelf 50 in a horizontal position and prevent further rotation thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang’s tray 40 by using Lim’s shelf supporting member 60 and connecting members 51 to rotatably connect the expansion tray 48, instead of using Yang’s hinges 46, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Lim’s locking part 62 performs the “not folded in the gravity direction” disclosure of Yang. In the combination, it is obvious to secure and/or integrate the shelf supporting member 60 with Yang’s rod 44 and/or fixed tray 47. In the combination, it is obvious to secure and/or integrate the connecting members 51 with Yang’s expansion tray 48. 
In the combination, the expansion tray 48 makes obvious the claimed “support surface”. In the combination, the two hinge pins 61 on the shelf supporting member 60 make obvious the claimed “first retention feature” and “second retention feature”, each defining “a projection” as claimed. In the combination, the portions of shelf supporting member 60 exclusive of the hinge pins 61 make obvious the claimed “bracket”. In the 
Candido discloses a movable shelf 40 that separates a freezer compartment 20 from a refrigerator compartment 22. The shelf 40 is insulated, to provide a temperature barrier between the freezing air 32 in freezer compartment 20 and the cold air 34 in the refrigerator compartment 22. Candido discloses a second shelf 44 in the freezer compartment 20 that may also be insulated. See [0016] and [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Yang’s trays 47 and 48 insulated, like Candido’s shelves 40/44, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make the trays 47 and 48 insulated because they are in the mullion between the freezing chamber 10 and the refrigerating chamber 20. Having the trays 47 and 48 insulated provides a temperature barrier between the chambers 10 and 20, similarly to Candido’s invention. This improves the energy efficiency of the appliance. Such a modification makes obvious “the support surface comprising an insulated panel” as claimed.
With respect to claim 16: See Yang Figs. 6-7. Tray 40 being with receiver part 18 meets the claimed “disposed within the retaining space of the liner”. The hinge 42 makes the tray 40 hingedly coupled to the inner liner to define a pivot axis as claimed.
With respect to claim 17: Tray 48 unfolding from tray 47 makes obvious the support surface rotating about the projection of the retention feature as claimed. Load 44 
With respect to claim 20: See Yang Fig. 8 (page 17). Tray 40 being received in the receiver part 18 defines “a stowed position” as claimed. Tray 40 being positioned as shown in the detailed pop-out in Fig. 8 defines “a deployed position” as claimed. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim) and US PGPub 2018/0356145 (Candido) as applied to claim 15 above, and further in view of US 9,709,322 (Jenkinson).
With respect to claim 18: Each embodiment of Yang includes a shelf that rotates out of the refrigerator body.
Jenkinson discloses various embodiments of work surfaces (shelves 41) that linearly translate out of the mullion 35 of the refrigerator. Jenkinson Col. 3 line 63 to Col. 4 line 3 disclose the use of tracks or drawer slides on the mullion and/or shelf to facilitate movement thereof.
Jenkinson shows it is known in the refrigerator shelf art to have the shelf translate instead of rotate, and to use some sort of guiding mechanism to provide the linear translation movement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to have the tray 40 translate out of the mullion instead of rotate out of the mullion using rollers and trackways, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Jenkinson provides evidence that such a modification is an obvious 
Response to Arguments
The amendments to the claims dated 15 June 2021 necessitate the new grounds of rejection made in this Office action. The grounds of rejection from the Office action dated 16 April 2021 are no longer relied upon. 
The Applicant’s remarks dated 15 June 2021 are drawn to the grounds of rejection that are no longer relied upon, and are rendered moot by the new grounds of rejection made in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637